DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.
Currently, claims 1, 2, 4, 5, 8-25 are pending with claims 3, 6 and 7 cancelled, claim 25 newly added, and claims 13 and 17 amended. The following is a complete response to the May 12, 2021 communication. Appropriate correction is required.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of features of the electrosurgical device contemplated in claim 17 including the electrode gap mechanism proximate the tip for adjusting the distance between the first pole electrode and the second pole electrode per claim 13 and the first pole electrode and the second pole electrode comprising a portion of a removable cap containing a plurality of electrodes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention
Regarding claim 17, the claim presently requires that “the first pole electrode and the second pole electrode comprise a portion of a removable cap comprising a plurality of electrodes.” Parent claim 13 has set forth for the first and second pole electrodes, and then for a gap adjustment mechanism that functions to adjust “the distance between the first pole electrode and the second pole electrode…” therein. 
Looking to the instant disclosure, a cap is only discussed in paragraph [0067] of the filed disclosure. Therein, a cap 200 is disclosed as that it “can incorporate a third electrode” and that any “electrode configuration or spacing described above for a cap could be included.” Turning to the gap adjuster, such is disclosed in [0025] as being shown in figure 15A. Paragraph [0053] contemplates that “where electrode prongs 502 are substantially integral with head 12, that extension of electrode prongs 502 may be adjustable” and paragraphs [0060]–[0062] discuss the adjuster providing for the changing of the gap between two electrodes 22/23. The Examiner has failed to find any disclosure, however, that the gap adjuster for adjusting the spacing between the first and second pole electrodes and then for the first pole electrode and the second pole electrode to comprise a portion of a removable cap with a plurality of electrodes. 
The Examiner is of the position that the above disclosure fails to support for the inclusion of both a gap adjustment mechanism as in claim 13 in addition to a removable cap as in claim 17 given that the disclosure in [0053] provides specific direction that adjustable electrode arrangements include the electrodes as an integral portion of the head. 

As such, it is for at least the reasoning set forth above that the Examiner is of the position that the instant disclosure fails to be enabling for the providing of an electrode gap adjustment mechanism that further includes “a removable cap containing a plurality of electrodes”. While Applicant contemplates a number of mechanisms for the gap adjustment mechanism, at no time has the disclosure set forth discussion or a working example of such a mechanism being a cap of any sort, let alone one include a plurality of electrodes. Additionally, while the disclosure does discuss a cap, these electrodes are never disclosed as adjustable or being part of a mechanism for adjusting a gap as claimed. 
For the sake of completeness, the Examiner notes that while Applicant alleges on page 8 of the Remarks filed May 17, 2021 that support for the limitation in claim 17 can be found in figures 11-13 and paragraphs [0052] and [0054] of the file Specification, the Examiner has failed to find disclosure therein that supports the combination of limitations for at least the reasoning set forth above. At most, [0052] and [0054] contemplate for alternative tip designs for the device including a removable tip with an array of arrangements for the electrodes thereon. Nothing in [0052] or [0054] supports for the use of a tip in combination with a gap adjustment mechanism as set forth in claim 13.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4, 5, 8-12 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McGee et al. (US Pat. No. 5,637,090).
Regarding claim 1, McGee provides for an electrosurgical device having a distal tip for creating a lesion on tissue (see figure 3 with the distal tip being taken as the portion of the device extending from the distal-most extent and extending proximally to a location that includes the electrodes E2), the electrosurgical device comprising: a first pole electrode on the distal tip for the delivery of RF energy to tissue (E1), a second pole electrode on the distal tip parallel to and spaced away from the first electrode a first distance (E2), the second pole electrode for the delivery of RF energy to tissue (capable of such via the application of RF energy from E2), and a sensor electrode on the distal tip parallel to and spaced away from the first pole electrode a second distance (e2), wherein when the sensor electrode and at least one of the first pole electrode and the second pole electrode are in contact with tissue, the sensor electrode enables a sensor to sense at least one selected from the group of voltage, tissue impedance, electrical conduction, conduction time, conduction velocity, and signal phase angle (see col. 5; 61 – col. 6; e2 to be connected to a signal wire for providing feedback from the site with such capable of providing voltage, current, impedance, and other various parameters related to the tissue).
	Regarding claim 2, McGee provides that the at least one sensor electrode is electrically coupled to one of the first pole electrode or the second pole electrode and capable of delivering RF energy to tissue (e2 is capable of applying RF energy via its conductor, and is electrically coupled to the first pole electrode via each of E1 and e2 not being completely electrically isolated from one another).
Regarding claim 4, McGee provides that the first pole electrode and the second pole electrode have a first width, and the sensor electrode has a second width less than the first width to enhance sensing (as in figure 3 and col. 4; 31-41).
	Regarding claim 5, McGee provides that the second width of the sensor electrode is between about .01 of the first width and about .95 of the first width (in view of col. 4; 31-41, the various ranges of e2 would be between 1% and 95% of E1).
Regarding claim 8, McGee provides that the sensor electrode is located equidistant between the first pole electrode and the second pole electrode (see the equal spacing and gaps in figure 3 between E1, E2 and e2), and wherein when the first pole electrode and the second pole electrode are connected to one common electrical pole and the sensor electrode is connected to a second electrical pole, RF energy flows between the sensor electrode and at least one of the first pole electrode and the second pole electrode. The Examiner notes that the claimed functionality of the energy delivery in the claim is a functional recitation of the intended use of the apparatus. It has been held that such a functional recitation must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from 
	Regarding claims 9-11, McGee provides for the claimed, first pole electrode, second pole electrode and sensor electrode, and that each electrode is individually connectable to a source via individual connectors attached respectively thereto. As such, the device of McGee is readily capable of providing the functionality set forth in claims 9-11 with respect to the various sensor measurements. Additionally, given that claims 9-11 only recite a device with a number of electrodes, the Examiner is of the position that the device is further capable of creating the first/second sensor performance value. The Examiner is of the position that McGee is capable of achieving the claimed function set forth in claims 9-11 absent some additional functional/structural requirements to distinguish the claimed invention from the prior art device. 
Regarding claim 12, McGee provides that the electrosurgical device has an interface for the selection of at least one from the group of an RF generator to create a lesion, an impedance monitoring system for measuring impedance, a pacing monitor to provide electrical stimulus, and an electrogram machine for sensing at least one of voltage, electrical conduction, conduction time, conduction velocity, and signal phase angle (44).	
Regarding claim 24, McGee further provides for an ablation sensing unit communicatively coupled to at least one of the first pole electrode, the second pole electrode, and the sensor electrode, the ablation sensing unit configured to determine at least one of voltage, tissue impedance, electrical conduction, conduction time, conduction velocity, and 38 functioning to receive signals from at least e2, this signal having at least factors including a voltage, electrical conduction from e2 and a phase angle).
Claims 13-16 and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Falwell (US Pat. No. 6,464,698 B1).
Regarding claim 13, Falwell provides for an electrosurgical device having a distal tip for creating a lesion on tissue (see figure 1 with the distal tip being taken as the portion of the device extending from the distal-most extent and extending proximally to a location that includes the electrodes 12), the electrosurgical device comprising a first pole electrode on the distal tip (distal 62), a second pole electrode on the distal tip parallel to and spaced away from the first electrode a first distance (12), an electrode gap adjustment mechanism proximate the tip for adjusting the first distance between the first pole electrode and the second pole electrode to a second distance optimized for at least one selected from the group of voltage measurement, impedance measurement, conduction measurement, conduction velocity measurement, conduction phase angle measurement, lesion width, lesion depth, stimulation energy delivery, and RF energy delivery (20).
Regarding claim 14, Falwell provides that the electrode gap adjustment mechanism maintains general parallelism between the first pole electrode and the second pole electrode at any distance (via the sliding of 12 relative to 62 maintain the parallelism via the sliding along the track at 43).
Regarding claim 15, Falwell provides that the electrode gap adjustment mechanism includes at least one selected from the group of a screw, a ramp, a cam, a cantilever, and a spring (spring as in figure 4 at 60; ramp/cam at 36/50).
62 operably attached to each of 62/12 via the attachment through the shaft). 
Regarding claim 25, Falwell provides for an electrosurgical device having a distal tip for creating a lesion on tissue (see figure 1 with the distal end being taken as at least the portion of the device extending from the distal-most extent and extending proximally to a location that includes the electrodes 12), the electrosurgical device comprising: a first pole electrode comprising a distal end of the electrosurgical device (distal 62 forms a first pole electrode and includes a distal end as defined above), a second pole electrode comprising the distal end of the electrosurgical device (12 forms a second pole electrode and includes a distal end as defined above), the second pole electrode parallel to and spaced away from the first electrode a first distance (as in the figures, the 62 and 12 are both parallel and spaced from one another), an electrode gap adjustment mechanism for adjusting the first distance between the first pole electrode and the second pole electrode to a second distance optimized for at least one selected from the group of voltage measurement, impedance measurement, conduction measurement, conduction velocity measurement, conduction phase angle measurement, lesion width, lesion depth, stimulation energy delivery, and RF energy delivery (the mechanism at 20).
Claims 18, 19 and 21 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marchlinski (US Pat. No. 5,447,529).
Regarding claim 18, Marchlinski discloses a method of creating a lesion on tissue with an electrosurgical device comprising: providing an electrosurgical system comprising: a generator (generator connected to 14/16 for providing energy as disclosed throughout), a handpiece having at least a first electrode and a second electrode on a distal tip (the device as in figure 1 with the 10/16; the distal tip being taken as the portion of the device extending from the distal-most extent and extending proximally to a location that includes the electrode 16), at least one sensor operably connected to the at least first electrode and second electrode, the at least one sensor selected from at least one of the group of an impedance sensing circuit, an impedance monitoring system and an electrogram machine (see the electrogram machine as in col. 4; 24-51; impedance as in col. 4; 28-33), ablating tissue with the at least first electrode and second electrode placed to create a lesion therebetween (see col. 5; 6-8 disclosing ablation ), and, sensing the effectivity of the lesion with the at least first electrode and second electrode of the electrosurgical device (See col. 7; 20 – col. 8; 57).
	Regarding claim 19, Marchlinski provides that prior to the step of ablating the heart, a step of mapping the heart with the first and second pole electrodes with the electrogram machine is performed (see col. 4; 24-51).
	Regarding claim 21, Marchlinski provides that during the step of ablation, the first and second electrodes and the impedance sensing circuit simultaneously measure impedance between the electrodes (as in at least col. 4; 28-33 and col. 7; 20 – col. 8; 57).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchlinski (US Pat. No. 5,447,529) as applied to claim 18 above, and further in view of Panescu (US Pat. No. 5,925,038).
Regarding claim 20, Marchlinski provides for mapping the heart (via electrograms) and ablating tissue, but fails to provide for a step of pacing the heart with the first and second pole electrode on the electrosurgical device operably attached to a pacing monitor. Panescu teaches pacing before tissue ablation (See col. 7; 38-40 discussing that the expanded electrode structure 20 is used to convey pacing signals to confirm contact with tissue before ablating). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the step of pacing before the tissue ablation and after mapping as taught by Panescu in .
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchlinski (US Pat. No. 5,447,529). as applied to claim 18 above, and further in view of Swanson et al. (US Pat. No. 6,640,120).
Regarding claim 22, while Marchlinski discloses the use of the electrogram machine and for sensing effectivity of the lesion, Marchlinski fails to specifically contemplate the sensing of effectively by measuring connectivity between the electrodes using the electrogram machine. Swanson teaches sensing the effectivity of the lesion with at least a first electrode and a second electrode by measuring the connectivity between the electrodes using an electrogram machine (See col. 9; 30-38 discussing mapping the electrical activity in the target tissue site before, during and/or subsequent to the ablation process via electrodes 48.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchlinski (US Pat. No. 5,447,529) as applied to claim 18 above, and further in view of Falwell (US Pat. No. 6,464,698).
Regarding claim 23, Marchlinski fails to disclose the step of providing a gap adjustment mechanism operably coupled to one of the at least first electrode or second electrode, and adjusting the gap between the at least first electrode or second electrode to a gap suited for ablation or sensing with a sensor. Falwell discloses a similar device as that of Marchlinski and includes the step of providing a gap adjustment mechanism functions to adjust a gap between a first and second electrode (20 provides the adjustment of the electrode 12 relative to one of the other electrodes on the device). Falwell further provides that the adjustment of the gap is suited for at least one of ablation and sensing (see at least col. 3; 53-61 and col. 5; 57 – col. 6; 39). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a gap adjustment mechanism as in Falwell in combination with the method of Marchlinski to provide for a combined method that would provide for adjusting the gap distance between the electrode of Marchlinski. Falwell provides that such a feature would be advantageous for both diagnostic and treatment methodologies to reduce the need for using multiple catheters with differently spaced electrodes thereby allowing for the creation of linear lesions on cardiac tissue to treat arrhythmias, and to provide desired contact with a treatment site of the heart.
Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. 

	Applicant further alleges in the second paragraph on page 10 that the Examiner’s own interpretation of the term of “distal tip” is in conflict to how the term is used in McGee. Applicant points to McGee’s disclosure of “an electrode on the distal tip of the body 12” and that the electrodes are counted “from the distal tip” in col. 7. Applicant concludes on page 12 that when “[g]iving ‘distal tip’ a proper construction 
Applicant then alleges on pages 11 and 12 that the Examiner’s interpretation of McGee is “inconsistent with claim construction standards the Office is bound by” and that the Examiner’s construction of the term of “tip” is erroneous. Applicant continues on page 12 that its own “tip” per the disclosure “does not comprise the entire head of the ablation device” and that a proper construction of the term of “tip” would render McGee as failing to anticipate the limitations of claim 1. This is not persuasive.

With respect to these above-noted recitations, the Examiner notes that these are set forth in the Brief Summary of the invention and are not set forth with any reference numbers or with any specific relationship to the figures. The Examiner is of the position that while these various recitations establish “the distal tip” and for the placement of the first and second pole electrode thereon, these recitations fail to inform as to what specific structure or extent of the device is to be encompassed by the description of the term of the “distal tip”. In other words, these general references without specific reference to structure(s) of the actual device fail to inform one reviewing the disclosure to what extent of the disclosed device is encompassed by the term of “distal tip”. 
Turning to the Detailed Description, the first appearance of the term “distal tips” appears in [0033] discussing that “the distal tip of the insulators 30 define the insulative surface 32” in reference to figures 3 and 4. The last appearance of the term “distal tip” appears in [0057] which discussing that “there are two parallel electrodes 22, a first pole electrode 23 and a second pole electrode 24, that are identical in size, and are spaced a distance apart on a distal tip of the above ablation device 10.” 
30 or tip surface 32. Figure 3 depicts the insulator at 30 and the tip surface at 32 and not the electrode(s). Even such, the Examiner has reviewed this disclosure with respect to the insulator wherein the tip surface seemingly encompasses a surface of 30 that extends from a distal-most extent proximally to a position away from the distal-most extent of the insulator. 
Turning to the only recitation in the Detailed Description with respect to the electrodes, figure 2 displays the electrodes at 22 which similarly extend from a distal-most extent proximally to a position away from the distal-most extent. Figure 4 shows that the electrodes 22 are not the furthest distal extent but, rather, the insulator 32 forms the distal-most extent. Figures 6 and 7 show the electrode 22 extends from a distal-most extent proximally to a position away from the distal-most extent of the device 12. 
In view of these displayed structural arrangement in the figures for the various versions of the electrodes, the Examiner cannot find Applicant’s allegation that term “distal tip” as used in the instant disclosure should be construed so as not to encompass structure that extends away from the distal-most extent of the tip. The first pole electrode and second pole electrode and sensor electrode “on the distal tip” do indeed have an extent that extends away from the distal-most extent of the device. This, to reiterate, is shown in figures 2, 3, 4, 6 and 7 for the reasoning discussed above. Further, while Applicant alleges that the term “distal tip” does not refer to structure that is spaced “significantly” away from a distal end, the relative term of “significant” is not defined in the instant disclosure so as to inform one of ordinary skill how near/far 
Turning to Applicant’s allegations which respect to McGee, namely that the Examiner’s interpretation is inconsistent with the disclosure of McGee, the Examiner notes that the recitation in col. 4; 26-30 provides that the “first electrode array e1 to e4 can also include an electrode on the distal tip of the body 12, as FIG. 1 shows”. Looking to figure 3, for example, the electrode at e1 extends from a distal-most extent of the shaft 18 to an extent proximal from the distal-most extent. As such, the Examiner cannot find that Applicant’s arguments the Examiner’s interpretation is inconsistent with that of McGee when McGee itself displays the electrode e1 extending along a portion of the shaft 18 proximal to the distal-most surface of the shaft and, as such, contemplates portions of its device other than the distal-most extent of the shaft as the “distal tip”. It is, therefore, the Examiner’s position that the current interpretation of the term of “distal tip” as applied in the rejections utilizing the McGee reference above is within the broadest reasonable interpretation in light of the instant disclosure as well as not being contradictory with the disclosure of McGee for at least the reasoning set forth in the remarks above.
Applicant’s arguments with respect to the rejection of claim 13 under 35 U.S.C. 102(b) as being anticipated by Falwell have been fully considered but are not persuasive. Specifically, Applicant contends on pages 12-14 that “Falwell never teaches a second pole electrode at a distal tip of his device” or for “an electrode gap adjustment mechanism at a distal tip of his device”. Applicant takes these positions in view of the electrode 64 being “positioned at a distal tip of his device” and that the electrodes 62 and 12 “are longitudinally spaced along the length of a shaft 14 from the distal tip 64.” Applicant continues that “only the fixed position electrode 64” is positioned at the distal tip and that the Examiner’s positons in the rejection is “overinclusive” 
Applicant argues with respect to the rejection of independent claim 18 under 35 U.S.C. 102(b) as anticipated by Marchlinski on pages 14-16 of the Remarks. Therein, Applicant alleges that “Marchlinski fails to disclose creating a lesion with an electrosurgical device by ablating tissue with first and second electrodes on a distal tip of a handpiece” given that “Marchlinski never teaches a second electrode on a distal tip of his device” and that the tip of the Marchlinski device is referred to as the tip electrode 10. Applicant continues that there is no second electrode on a distal tip of Marchlinski that ablates tissue but, rather, the electrode 16 “is used for measuring impedance – not ablation”. Applicant contends that the cited portion of col. 5 does not make reference to the electrode 16 being used for ablation. This is not persuasive.
First, the Examiner notes that Marchlinski does not utilize the term “distal tip” in its disclosure but, rather, recites the term “catheter tip” in multiple instances. To this end, the Examiner notes that Marchlinski does state for the inclusion of “a catheter tip having four spaced electrodes” in col. 8; 39-40. As such, the Examiner cannot find Applicant’s argument as persuasive when Marchlinski provides for the “catheter tip” to include up to four spaced electrodes as in col. 8. The Examiner further notes that the language of claim 18 requires “ablating tissue with the at least first electrode and second electrode placed to create a lesion therebetween”. At no time does the claim specifically require that the lesion is creating “with first and second electrodes on a distal tip of a handpiece” as alleged by Applicant. Rather, tissue 
In other words, the Examiner is of the position that ablative energy from the generator, per the limitations of the claim, can be applied via only the first electrode so long as at least a portion of the resultant lesion is between the first and second electrode due to their respective placement. As such, the Examiner maintains that the disclosure of Marchlinski readily provides for anticipation of the claimed “ablating” step given that the lesion contemplated in Marchlinski would have at least a portion of its extent between the tip electrode and the recording electrode 16 during the discussed heating as in col. 5; 4-10, col. 6; 49-62, and col. 7; 23-49.
The Examiner notes that the above remarks are believed to be fully responsive to Applicant’s remaining remarks on pages 16-18 with respect to the rejections of claims 20, 22 and 23 for the various grounds under 35 U.S.C. 103. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794